             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                          8:19CR78
               Plaintiff,
    vs.
                                                    ORDER
STEVEN HERNANDEZ,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s Unopposed Motion to Continue Sentencing Date
          (filing 51) is granted.

    2.    Defendant Steven Hernandez’s sentencing is continued to March
          19, 2020, at 9:30 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Roman L. Hruska Federal
          Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 12th day of February, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
